Citation Nr: 0620603	
Decision Date: 07/14/06    Archive Date: 07/21/06	

DOCKET NO.  04-14 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral ankle 
fracture residuals.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran's Form DD-214 reflects active duty service from 
December 1978 to December 1982, with additional prior active 
duty service for 2 years, 8 months and 3 days, and prior 
inactive service for 1 month, 16 days.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for residuals 
of bilateral ankle fractures.  

This appeal was previously before the Board.  In June 2005, 
the Board remanded the veteran's appeal for the following 
further development:  (1) inform the veteran that he should 
provide VA with copies of any evidence relevant to his claim 
or identify the sources of any evidence to enable VA to 
assist him in obtaining the evidence; (2) ask the veteran to 
inform the RO of where and when during service he was treated 
or tested for ankle and lower extremity problems (and make an 
effort to obtain all medical records from the Ft. Gordon, 
Georgia, medical facility); (3) verify the exact service 
dates for the veteran; (4) schedule a C&P exam to determine 
whether service connection is warranted for residuals of the 
claimed ankle fractures; and (5) after completing the above, 
review the entire record and readjudicate the claim.  In that 
remand, the veteran was advised that failure to report to the 
VA medical examination could result in the denial of his 
claim unless good cause would be shown.  38 C.F.R. § 3.655 
(2005).

In December 2005, the Appeals Management Center sent a letter 
to the veteran advising him that the VA medical facility 
nearest to him would contact him to schedule him for an 
appointment in connection with his claim.  That letter 
informed the veteran that if he could not keep the 
appointment, he should contact the medical facility as soon 
as he received the appointment notice, and that if he wished 
to reschedule the appointment, the VA medical facility would 
do their best to accommodate his schedule.  The letter also 
warned the veteran that if, without good cause, the veteran 
failed to report for an examination, the claim would be rated 
based on the evidence of record.  The letter specifically 
advised the veteran that without the examination, VA would 
have to deny his claim, or he might be paid less than he 
otherwise would be.

Two physical exams were scheduled for the veteran and he 
failed to report each time.  The consequences of the failure 
to show up for an examination can be eliminated if the 
veteran shows "good cause" for failing to report (38 C.F.R. 
§ 3.655(a)), but this veteran has never identified any reason 
why he did not report for the examinations.  

If remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, 
once the veteran failed to report for his second VA medical 
examination, the RO stopped developing the case as required 
in the June 2005 remand from the Board.  But the regulations 
governing medical examinations for veterans who have filed a 
claim for entitlement to a benefit, provide that when 
entitlement to a benefit cannot be established without a 
current VA examination and a claimant fails to report for 
such an examination, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(a), (b).  Since that 
regulation establishes that the claim will be decided on the 
basis of the evidence of record, once the veteran failed to 
show up for his exam, the RO was no longer obligated to 
continue developing the case.  38 C.F.R. § 3.655(b) (when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record); cf. 
38 C.F.R. § 3.158(b) (rules governing claims that have been 
abandoned).  Accordingly, although the RO did not perform all 
the tasks identified in the Board's June 2005 remand, the RO 
appropriately decided the veteran's claim on the basis of the 
record as of the time the veteran failed to report for his 
examination.  This Board will review the record as of that 
date as well.


FINDINGS OF FACT

1.  The veteran complains of stiffness in both ankles, as 
well as a pain score of 4 to 5 on a scale of 1 to 10.   


2.  Bilateral ankle X-rays reveal no bony injuries, further 
X-rays of the right ankle show nothing to suggest fracture or 
dislocation, and examination reveals forward flexion and 
extension bilaterally, with no swelling, no deformity, no 
effusion of the joints, and no functional deficiency of 
either ankle.  

3.  The veteran's service medical records contain no evidence 
that the veteran ever injured his ankles during service.


CONCLUSION OF LAW

Criteria have not been met for service connection for 
bilateral ankle fracture residuals.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for the residuals of 
bilateral ankle fractures. Service connection may be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  As relevant here, for service connection there 
must be: (1) a current disability; (2) an injury incurred 
during active military service; and (3) a relationship 
between the current disability and the inservice injury.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) (a determination 
of service connection requires a finding of the existence of 
a current disability and a determination of the relationship 
between that disability and an injury or disease incurred in 
service).  The evidence does not support the presence of 
current disability, the existence of ankle fractures during 
the veteran's active military service, or a relationship 
between the two.  
  
The veteran does not have a current disability.  At his 
visits to a VA facility in November 2001, March 2003, and 
August 2003 for treatment, he complains of pain and asks for 
pain medication.  But the examiners found there was no 
functional disability, with forward flexion and extension 
bilaterally, and no swelling, deformity, or effusion of the 
joints. One examiner noted in November 2001 that on 
dorsiflexion, the veteran complained of pain in the lateral 
side of the ankle.  All X-ray evidence shows a normal right 
ankle, with no findings to suggest fracture, dislocation, 
injury, or bony pathologic change.  Bilateral X-rays reveal 
no bony injuries.  Although an assessment of "arthralgia" 
is noted, "arthralgia" is defined as pain in a joint.  
Dorland's Illustrated Medical Dictionary 122 (26th ed. 1981).  
Pain alone, without a diagnosed or identifiable underlying 
condition, is not a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999).  Since Congress specifically limits disability 
compensation to those who have a present disability, the 
veteran cannot qualify for service connection for complaints 
of pain in his ankles without a medical finding of some 
disability.  Degmetich v. Brown, 104 F.3d 1328, 1330-1332 
(upholding requirement of a currently existing disability to 
establish service connection); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection is not appropriate 
without evidence of a presently existing disability).  
Accordingly, the first requirement of service connection has 
not been met and the veteran cannot qualify for service 
connection.  But in any event, the other requirements for 
service connection have not been met either.  

The veteran is competent to state that he incurred an injury 
during his active military service.  He is not, however, 
competent to identify the type of injury he sustained - in 
this case, whether it was a fracture of a heel or an ankle, 
or whether it was a sprain or strain versus a fracture.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  In trying to 
establish that an injury was incurred during service, the 
veteran is not limited to inservice evidence.   See 38 C.F.R. 
§ 3.303(d) (for diagnosis after service, service connection 
can be shown when all the evidence, including that pertinent 
to service, establishes that the disease was in fact incurred 
during service).  No service medical records show any injury 
to the veteran's ankles.  No post-service medical treatment 
records establish an inservice injury to the veteran's 
ankles.    

In his April 2003 notice of disagreement, the veteran asserts 
that while participating in an obstacle course in basic 
training at Fort Gordon, he fractured his ankles.  To support 
that contention, the veteran submitted a Form DA-3349 
(physical profile record) from a medical officer asserting 
that the veteran was medically qualified for duty with 
temporary assignment limitations.  The veteran's defect was 
described as an early stress fracture, both heels.  The 
veteran explained that while the form indicates his heels 
were fractured, that was an error because it was not his 
heels that were fractured, but his ankles.  As a lay person, 
however, the veteran is not competent to provide medical 
evidence, or to correct medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, the Board does 
not accept this document as evidence that the veteran 
sustained ankle fractures during his active military service, 
when it refers to early stress fractures of the heels.

Finally, the third requirement for service connection has not 
been met on this record.  Nothing links the veteran's current 
medical condition to any event, disease, or injury during 
active military service.  No medical examiner has even 
addressed whether there is a relationship between the 
veteran's ankle complaints and his active military service.   
Although the veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence on any relevant matter (38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102), where the evidence wholly supports the 
claim, the benefit of the doubt doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Duties to Notify and to Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's June 2002 letter describing the evidence needed to 
support the veteran's claim was timely mailed well before the 
September 2002 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information and 
identified what evidence might be helpful in establishing his 
claim.  Although that letter did not explicitly ask the 
veteran to send VA whatever evidence he had pertaining to his 
claim, this veteran was not prejudiced because the letter did 
invite the veteran to send information about the evidence or 
the evidence itself to the address at the top of that letter 
and the veteran did, in fact, submit evidence directly to VA.  

The June 2002 letter did not, however, address what evidence 
was needed with respect to the disability rating criteria or 
the effective date for service connection for an ankle 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (since the degree of disability and effective date of 
the disability are part of a claim for service connection, VA 
has a duty to notify claimants of the evidence needed to 
prove those parts of the claim).  That information was 
included in the March 2006 Supplemental Statement of the 
Case.  This veteran was not harmed by the delay in receiving 
that information, however, because service connection was 
denied, rendering moot the issues relating to rating criteria 
and the effective date of an award.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by  
obtaining some service medical records, obtaining the 
veteran's treatment records at a VA facility, scheduling a 
hearing before a Veterans Law Judge of the Board (for which 
the veteran failed to appear), and scheduling two C&P medical 
examinations (to neither of which the veteran reported).  
While one reason the appeal had been remanded was for further 
attempts to obtain additional service medical records and 
service records relating to his periods of active military 
service, as discussed in the INTRODUCTION section, above, 
once the veteran failed to report to his scheduled medical 
examination, the development of the case properly stopped and 
the case was decided on whatever evidence was in his claims 
folder at that time.  38 C.F.R. § 3.655(b). 

 
ORDER

Service connection for bilateral ankle fracture residuals is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


